DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “ a dielectric layer is arranged between at least one of the first electrode and the second electrode and the functional layer, this could be confusing.
Examiner suggests that the limitation would be clearer if it recited” a dielectric layer is arranged between at least one of the first electrode and the functional layer or between the second electrode and the functional layer.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US PG Pub. No. 2005/0088078) in view of Fukuura (US PG Pub. No. 2015/0001464).

Regarding Claim 1, Tseng discloses, at least in figure 2: a light emitting device (title, OLED), comprising: a substrate (210, see equivalent element 110, ¶ [0039]),  a first electrode (230, ¶ [0044]), a functional layer (240, ¶ [0044]) and a second electrode (250, see equivalent element 150 in figure 1, as second electrode, ¶ [0041], also see ¶ [0035], all figures contain the same elements with different locations for the nano layer) sequentially 5disposed on the substrate (210), the functional layer (240) at least including a light emitting layer (¶ [0044], last line), wherein, a dielectric layer (221)is arranged between at least one of the first electrode (230) and the second electrode and the functional layer (240), and metal nanoparticles (222, equivalent 122, ¶ [0038], line 3) are arranged in the dielectric layer (221),
Tseng appears to suggest in ¶ [0016] but fails to specifically disclose:  10a localized plasmon resonance frequency of the metal nanoparticles is matched with a wavelength of light emitted by the light emitting layer.  
Fukuura) teaches: a localized plasmon resonance frequency of the metal nanoparticles is matched with a wavelength of light emitted by the light emitting layer (¶ [0179]) to provide an increased emission effect.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to match the resonance frequency of the nanoparticles to the wavelength emitted by the light emitting layer, in the device of Tseng, as taught by Fukuura, to provide an increase emission effect.
15 Regarding Claim 7, Tseng fails to disclose wherein one of the first electrode and the second electrode is a transparent electrode and the other is a reflective electrode.  
However, Tseng discloses in paragraph [0011] that the OLED of the invention is either side, top or two-side emitting. Obviously, if the device is top emitting, the bottom electrode, whether it be the anode or cathode has to be reflective and the opposite electrode has to be transparent to allow emitted light to pass through that side.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bottom electrode of Tseng reflective and the top electrode transparent to allow light to be directed out the top, as desired by Tseng.
Regarding Claim 9, Tseng discloses: wherein a material of the metal nanoparticles comprises any one or more of gold, silver(¶ [0038], line 15),.  
Regarding Claim 11, Tseng discloses: wherein the light emitting device is an organic electroluminescent diode (title) or a quantum dot 30electroluminescent diode.  
---------------------------------------------------------------------------------------------
Claim(s) 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (078) and Fukuura (464) and further in view of Zettsu et al (US PG Pub. No. 2012/0313129).
Regarding Claim 2, Tseng fails to discloses: wherein the dielectric layer (221) is a single layer structure but fails to disclose: the metal nanoparticles comprise two 15different sizes of metal nanoparticles.  
Zettsu discloses in paragraph [0104] that in devices with more than one luminescence layers (and different wavelengths) it is necessary to adjust the size (and shapes) of the particles accordingly (i.e. have two or more sizes), to assure plasmon resonance.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide two different sizes of nanoparticles in the dielectric layer of Tseng, as taught by Zettsu, when the device has two different wavelengths of emission, to assure plasmon resonance. 
25 Regarding Claims 4-5, Tseng fails to disclose wherein the first electrode is an anode, the second electrode is a cathode, and the functional layer further comprises a hole injection layer and a hole transport layer which are sequentially provided between the substrate and the light emitting layer in a direction away from the substrate; the dielectric layer is disposed between the 30anode and the hole injection layer.  
Zettsu (129) teaches, at least in figure 8,  wherein the first electrode is an anode (3, ¶ [0210]), the second electrode is a cathode (9, ¶ [0210]), and the functional layer (14,¶ [0210] further comprises a hole injection layer ( ¶ [0218] and a hole transport layer ( ¶ [0243] teaches the hole transport on the hole injection layer) which are sequentially provided between the substrate (2, ¶ [0210]) and the light emitting layer ( ¶ [0243]) in a direction away from the substrate (10) the light emitting layer has to be between the hole and electron layers); the dielectric layer (Ag nanolayer) is disposed between the 30anode (3) and the hole injection layer (as shown in figure 8, the metal nanoparticles are on the anode (3)(¶ [0213]) and the hole injection covers both (¶ [0243]) to realize high luminance by surface plasmon (abstract).
   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structure of Zettsu in the device of Tseng, to realize high luminance by surface plasmon.
Examiner Note: calling the previous cathode an anode reverses the structure in Tseng since the hole layers must go with the anode and the electron layers with the cathode for the device to function.  
This also teaches claim 5. Per the examiner’s note above changing a cathode to an anode reverses the structure. But also changing the polarity of the electrode makes the bottom electrode a cathode and the top an anode and the nanoparticles would then be on the cathode and the EIL and ETL and LEL layers would go with the cathode in that sequence.
---------------------------------------------------------------------------------------------------
Claim(s) 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Tseng (078) and Fukuura (464) and further in view of Liu et al (US PG Pub. No. 2014/0061593).
Regarding Claim 6, Tseng fails to disclose wherein the first electrode is a cathode, the second electrode is an anode, the functional layer 10further includes an electron injection layer and an electron transport layer which are sequentially disposed between the substrate and the light emitting layer in a direction away from the substrate, and the dielectric layer is disposed between the cathode and the electron injection layer.  
Liu teaches in figure 1 and paragraph [0019]): wherein the first electrode is a cathode (7), the second electrode is an anode (2), the functional layer (5/6) further comprises an electron injection layer (¶ [0022](it always has to go between the ETL and the cathode) and an electron transport layer (6) between the substrate (top substrate not shown) and the 5light emitting layer (5), and the dielectric layer (11 are the nanoparticles) is disposed between the cathode (7) and the electron injection layer  to improve light extraction through the surface plasmon effect (¶ [0004])..  
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structure of Lin in the device of Tseng, to improve light extraction through the surface plasmon effect.
-----------------------------------------------------------------------------------------------------
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (078) and Fukuura (464) and further in view of Misawa et al (US PG Pub. No. 2021/0294009) 
Regarding Claim 8, Tseng fails to disclose wherein a size of each 20of the metal nanoparticles ranges from about 5nm to about 450 nm. 
Misawa teaches in paragraph [0003] using nanoparticles for plasmon resonance and the size of the gold (for example) nanoparticles are about 12 nm (¶ [0045]) and paragraph [0033] teaches that the sizes are selected such that plasmon resonance (and improved emission) occurs at the wavelength of the emitted light.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use 12 nm gold nanoparticles, in the dielectric layer of Tseng, as taught by Misawa, to insure plasmon resonance at the emission wavelength.
------------------------------------------------------------------------------------------------
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (078) and Fukuura (464) and further in view of Fujii et al (US PG Pub. No. 2005/0189205).
25 Regarding Claim 10, Tseng fails to disclose wherein a material of the dielectric layer comprises polyoxymethylene.  
Fujii teaches in a lighting device using polyoxymethylene as a dielectric material (insulating material)(¶ [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use polyoxymethylene for the organic embodiment of the dielectric layer of Tseng, as taught by Fuji, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
--------------------------------------------------------------------------------------------------
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (078) and Fukuura (464) and further in view of Bai et al (US PG Pub. No. 2018/0212201).
Regarding Claim 12, Tseng fails to disclose A display apparatus, comprising the light emitting device 
Bai teaches using an OLED in a display apparatus (title).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the OLED (light emitting device) of Tseng, in a display apparatus, as taught by Bai, since it involves combining prior art elements according to known methods to yield predictable results (MPEP 21431A).
-------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “wherein the dielectric layer comprises a first sub-dielectric layer and a second sub-dielectric layer which are stacked in a direction away from the light emitting layer, the metal 20nanoparticles are disposed in both the first sub-dielectric layer and the second sub-dielectric layer, and a size of each of the metal nanoparticles disposed in the second sub-dielectric layer is greater than a size of each of the metal nanoparticles disposed in the first sub-dielectric layer” including the remaining limitations.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879